IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1253
                             Filed August 15, 2018


ANDREAS BENFORD,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Bradley McCall,

Judge.



      Andreas Benford appeals the denial of his application for postconviction

relief. AFFIRMED.




      Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Nicholas E. Siefert, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2


VOGEL, Judge.

       Andreas Benford appeals the denial of his application for postconviction

relief (PCR). He argues the district court erred in finding he must pursue his claims

through administrative action and he failed to exhaust his administrative remedies.

We agree with the district court and affirm.

       On July 13, 2009, Benford pleaded guilty to sexual abuse in the third degree

and enticing away a minor. Iowa Code §§ 709.4(2)(c)(4), 710.10(2) (2009). That

same day, the district court sentenced him to terms of imprisonment not to exceed

ten years and five years respectively, run consecutively; ordered fines and

surcharges, suspended, plus costs; and imposed a special sentence under Iowa

Code section 903B.1. He did not directly appeal his conviction and sentence.

       Benford filed his application for PCR on June 10, 2016.1 The Iowa Board

of Parole (Board) subsequently granted him parole in January 2017. The Board

imposed several conditions on his parole, including a requirement to complete sex-

offender treatment. Benford filed his amended application for PCR on June 12,

2017. Among the claims, he argued his conditions of parole were unconstitutional.

The district court denied his application on July 28. Regarding the conditions of

parole, the court found administrative appeals are the exclusive means to

challenge the conditions of parole and Benford had failed to exhaust his

administrative remedies.




1
  Also on June 10, 2016, Benford filed a motion for correction of an illegal sentence,
claiming his special sentence was unconstitutional. The district court denied his motion,
and we affirmed on appeal. Benford v. Iowa Dist. Ct., No 17-0272, 2018 WL 1433123, at
*2 (Iowa Ct. App. Mar. 21, 2018). He applied for further review of our decision on April 5.
                                              3


       Benford appeals. We review PCR proceedings for correction of errors at

law. Ruiz v. State, 912 N.W.2d 435, 439 (Iowa 2018).

       The district court found PCR “proceedings are not an appropriate forum to

challenge conditions imposed upon parolees.”2 The Board is a state agency

subject to Iowa Code chapter 17A. Frazee v. Iowa Bd. of Parole, 248 N.W.2d 80,

82 (Iowa 1976). As such, the judicial review provisions of chapter 17A are “the

exclusive means by which a person . . . adversely affected by” the Board’s

decisions may seek judicial review of those decisions. Iowa Code § 17A.19 (2016).

Our supreme court has permitted PCR review of a work-release revocation

because such Board action may result in the claimant being unlawfully held in

custody or restraint, which is an explicit ground for PCR. Maghee v. State, 773
N.W.2d 228, 238 (Iowa 2009). However, the mere imposition of parole conditions

does not squarely qualify for any grounds for PCR. See Iowa Code § 822.2(1).

Therefore, the district court did not err in finding Benford may not challenge his

parole conditions in a PCR proceeding.

       Even if Benford had filed for judicial review under chapter 17A, the district

court found he “has failed to exhaust his administrative remedies related to his

complaints regarding the parole conditions imposed upon him.” See Riley v. Boxa,



2
  Benford claims the district court’s decision only relied on subject matter jurisdiction, thus
waiving any question of whether the court also had the authority to consider the merits of
his claim. See Klinge v. Bentien, 725 N.W.2d 13, 15–16 (Iowa 2006) (distinguishing
between “subject matter jurisdiction” and “authority”). However, the decision clearly shows
the court considered and ruled on the appropriateness of his claim in a PCR proceeding.
See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine
of appellate review that issues must be both raised and decided by the district court before
we will decide them on appeal.”). Therefore, regardless of the language used, the issue
of whether he can challenge the conditions of his parole in a PCR proceeding is preserved
for appeal.
                                           4


542 N.W.2d 519, 521 (Iowa 1996) (“All administrative remedies must be exhausted

before an aggrieved party is entitled to judicial review of an administrative

decision.”). He acknowledges he did not seek an appeal with the Board before

filing the current action.   However, he argues this failure should be excused

because no adequate administrative remedy is available. See Salsbury Labs. v.

Iowa Dep’t of Envtl. Quality, 276 N.W.2d 830, 836 (Iowa 1979) (“If the agency is

incapable of granting the relief sought during the subsequent administrative

proceedings, a fruitless pursuit of these remedies is not required.”). He argues the

imposition of a special sentence is mandatory and not within the discretion of the

Board, which deprives him of an adequate administrative remedy.3 See Iowa Code

§ 903B.1. While the Board lacks discretion in imposing a special sentence, it has

discretion in deciding whether to impose parole and which conditions to impose.

See id.; see also id. ch. 906.    Because the Board has discretion to address his

claims and he did not appeal to the Board, the district court did not err in finding

Benford failed to exhaust his administrative remedies.

       AFFIRMED.




3
 To the extent Benford argues the special sentence is unconstitutional, Iowa courts have
consistently rejected constitutional challenges to a special sentence. See State v.
Graham, 897 N.W.2d 476, 482 (Iowa 2017).